UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7226



ROBERT APONTE NORTH,

                                             Plaintiff - Appellant,

          versus


THOMAS MAGYAR, Detective; CITY OF ALEXANDRIA,
VIRGINIA; DAVID JOSEPH TIPPETT; D. J. FLOOD,
Detective; JAMES C. BARTLETT, Detective;
DETECTIVE CUTTING, Badge 1644; T. B. KENNEDY,
Detective; DETECTIVE MAMMARELLA, Badge 1340;
EDWARD HRUNENI; ROBERT E. SMITH, Detective;
HAROLD DUQUETTE, Detective; JENNIFER POLLARD,
Assistant Commonwealth Attorney,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-00-1019-AM)




                              No. 01-6028



In Re: ROBERT APONTE NORTH,

                                                        Petitioner.
                  On Petition for Writ of Mandamus.
             (CR-98-327-A, CA-00-1019-AM, CA-99-1749-A)


Submitted:   February 22, 2001           Decided:   February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 00-7226 affirmed and No. 01-6028 petition denied by unpublished
per curiam opinion.


Robert Aponte North, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Robert A. North has two proceedings pending before this court.

In No. 00-7226, North appeals the district court order dismissing

his civil complaint. We have reviewed the district court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   North v. Magyar, No. CA-00-1019-AM

(E.D. Va. filed July 5, 2000, entered July 11, 2000; filed Aug. 14,

2000, entered Aug. 15, 2000).

     In No. 01-6028, North petitions this court for a writ of

mandamus directing the district court to allow North to take

depositions of some of the witnesses to the underlying facts of the

above case, for appointment of counsel, and for preparation of a

transcript at government expense.    Mandamus is a drastic remedy to

be used only in extraordinary circumstances. In re Beard, 811 F.2d
818, 826 (4th Cir. 1987).   A petitioner must establish that his

right to the relief sought is clear and indisputable.       Kerr v.

United States District Court, 426 U.S. 394, 403 (1976).

     We have now affirmed the district court’s action in No. 00-

7226.   In addition, we previously dismissed the appeal from the

district court’s denial of North’s motion to vacate the underlying

conviction.   United States v. North, No. 00-7144/7273 (4th Cir.

Dec. 27, 2000) (unpublished).   North has not shown that his right

to the relief sought is indisputable and clear. Therefore, we deny

North’s petition for mandamus, and his motions for appointment of


                                 3
counsel and preparation of a transcript at government expense.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                    No. 00-7226 - AFFIRMED

                                    No. 01-6028 - PETITION DENIED




                                4